                    Case 19-21753            Doc 1       Filed 08/02/19 Entered 08/02/19 09:07:28                              Desc Main
                                                           Document     Page 1 of 33
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                GA Paving, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1100 S. 25th Ave.
                                  Bellwood, IL 60104
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-21753                Doc 1       Filed 08/02/19 Entered 08/02/19 09:07:28                                   Desc Main
                                                               Document     Page 2 of 33
Debtor    GA Paving, LLC                                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-21753            Doc 1        Filed 08/02/19 Entered 08/02/19 09:07:28                                 Desc Main
                                                            Document     Page 3 of 33
Debtor   GA Paving, LLC                                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-21753            Doc 1       Filed 08/02/19 Entered 08/02/19 09:07:28                                Desc Main
                                                           Document     Page 4 of 33
Debtor    GA Paving, LLC                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 2, 2019
                                                  MM / DD / YYYY


                             X   /s/ George Angelillo                                                     George Angelillo
                                 Signature of authorized representative of debtor                         Printed name

                                 Title




18. Signature of attorney    X   /s/ Bradley H. Foreman                                                    Date August 2, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Bradley H. Foreman
                                 Printed name

                                 The Law Offices of Bradley H. Foreman, P.C.
                                 Firm name

                                 900 West Jackson Blvd.
                                 Suite 7E
                                 Chicago, IL 60607-3742
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (312) 948-8126                Email address      brad@foremanlawoffice .com

                                 6190545 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                       Desc Main
                                                                   Document     Page 5 of 33




 Fill in this information to identify the case:

 Debtor name         GA Paving, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 2, 2019                          X /s/ George Angelillo
                                                                       Signature of individual signing on behalf of debtor

                                                                       George Angelillo
                                                                       Printed name


                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 19-21753                    Doc 1         Filed 08/02/19 Entered 08/02/19 09:07:28                                      Desc Main
                                                                       Document     Page 6 of 33

 Fill in this information to identify the case:
 Debtor name GA Paving, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Arrow Road                                                                                                                                                             $193,014.44
 Construction Co.
 1445 Oakton St.
 Palatine, IL 60067
 Chave Trucking                                                                                                                                                           $52,512.15
 3823 Grove Ave.
 Berwyn, IL 60402
 Chicago Testing                                                                                                                                                        $274,226.33
 Laboratory
 18100 S. Indiana Av.
 Thornton, IL 60476
 CNH Industrial                                                  (2) Case SR 270                                    $128,414.00                 $50,000.00                $78,414.00
 Capital                                                         Enhanced High
 P.O. Box 3600                                                   Flow Loaders
 Lancaster, PA
 17604-3600
 Concept                                                                                                                                                                  $39,000.00
 Construction
 10 W. St. Charles
 Rd.
 Lombard, IL 60148
 Concrete Guys                                                                                                                                                            $66,388.75
 4121 Judd
 Schiller Park, IL
 60176
 Cuebas                                                                                                                                                                   $20,462.20
 Landscaping &
 Snow Removal
 3343 W. Potomac
 Chicago, IL 60651
 DuPage Materials                                                                                                                                                       $553,647.07
 Company LLC
 999 Oakmont Plaza
 Drive
 Suite 200
 Westmont, IL 60559



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-21753                    Doc 1         Filed 08/02/19 Entered 08/02/19 09:07:28                                      Desc Main
                                                                       Document     Page 7 of 33

 Debtor    GA Paving, LLC                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Efficient Trucking                                                                                                                                                     $103,953.20
 Inc.
 3201 S. Hoyne Ave.
 Chicago, IL 60608
 FTL Flood Testing                                                                                                                                                        $41,127.69
 Laboratories
 1945 E. 87th St.
 Chicago, IL 60617
 Gallagher Materials                                             Trade debt                                                                                               $33,167.50
 Corp.
 18100 S. Indiana
 Ave.
 Thornton, IL 60476
 IPFS Corporation                                                                                                                                                         $19,805.41
 24722 Network
 Place
 Chicago, IL
 60673-1247
 Markham Asphalt                                                                                                                                                          $89,544.18
 Company
 999 Oakmon Plaza
 Drive
 Suite 200
 Westmont, IL 60559
 Metromax                                                                                                                                                               $507,608.56
 Contractors
 9560 Sergo Drive
 Ste. 100
 Coal City, IL 60416
 Odyssey Barricade                                                                                                                                                        $69,600.00
 Service
 15W273 83rd St.
 Ste. B2
 Willowbrook, IL
 60527
 Ozinga Materials                                                                                                                                                       $655,753.39
 19001 LaGrange Rd.
 Ste. 300
 Mokena, IL 60448
 REliable Materials                                                                                                                                                       $27,657.00
 Lyons LLC
 2250 Southwind
 blvd.
 Bartlett, IL 60103
 Tierra                                                                                                                                                                   $55,386.13
 Environmental
 Services Inc.
 3821 Indianapolis
 Blvd.
 East Chicago, IN
 46312



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-21753                    Doc 1         Filed 08/02/19 Entered 08/02/19 09:07:28                                      Desc Main
                                                                       Document     Page 8 of 33

 Debtor    GA Paving, LLC                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 VCNA Prairie LLC                                                                                                                                                       $184,377.05
 6185 Paysphere
 Circle
 Chicago, IL 60674
 Wigboldy Materials                                                                                                                                                       $22,850.00
 3841 W. 128th Place
 Alsip, IL 60803




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                   Case 19-21753                            Doc 1               Filed 08/02/19 Entered 08/02/19 09:07:28                                                           Desc Main
                                                                                  Document     Page 9 of 33
 Fill in this information to identify the case:

 Debtor name            GA Paving, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        3,255,141.54

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        3,255,141.54


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           170,754.05


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,174,559.13


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,345,313.18




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                               Desc Main
                                                                  Document     Page 10 of 33
 Fill in this information to identify the case:

 Debtor name         GA Paving, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Caterpillar Financial
 2.1                                                                                                                         $42,340.05                $50,000.00
       Services                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                Caterpillar CT660 Truck
       2120 West End Ave.
       P.O. Box 340001
       Nashville, TN 37203-0001
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Macillster Rental LLC
       2. Caterpillar Financial
       Services

 2.2   CNH Industrial Capital                         Describe debtor's property that is subject to a lien                 $128,414.00                 $50,000.00
       Creditor's Name                                (2) Case SR 270 Enhanced High Flow Loaders
       P.O. Box 3600
       Lancaster, PA 17604-3600
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       06/09/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                  Case 19-21753                    Doc 1         Filed 08/02/19 Entered 08/02/19 09:07:28                                Desc Main
                                                                  Document     Page 11 of 33
 Debtor       GA Paving, LLC                                                                           Case number (if know)
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    JCB Finance                                   Describe debtor's property that is subject to a lien                           $0.00            $150,000.00
        Creditor's Name                               2012 Dynapac F100100 Paver SN: D007852
        1603 E. Alngonquin Rd.
        Arlington Heights, IL 60005
        Creditor's mailing address                    Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        06/06/2016                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        5001
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.4    Macillster Rental LLC                         Describe debtor's property that is subject to a lien                           $0.00             $50,000.00
        Creditor's Name                               Caterpillar CT660 Truck
        7515 E. 3oth Street
        P.O. Box 1941
        Indianapolis, IN 46206-1941
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $170,754.05

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                   Desc Main
                                                                  Document     Page 12 of 33
 Debtor       GA Paving, LLC                                                             Case number (if know)
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                          Desc Main
                                                                  Document     Page 13 of 33
 Fill in this information to identify the case:

 Debtor name         GA Paving, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $337.85
           1st Ayd Corporation                                                  Contingent
           P.O. Box 5298                                                        Unliquidated
           Elgin, IL 60121-5298                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $187.55
           Amerigas                                                             Contingent
           4158 Division St.                                                    Unliquidated
           Hillside, IL 60162                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $450.00
           Aqua Fiori Inc.                                                      Contingent
           1215 N. 25th Ave.                                                    Unliquidated
           Melrose Park, IL 60160                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $193,014.44
           Arrow Road Construction Co.                                          Contingent
           1445 Oakton St.                                                      Unliquidated
           Palatine, IL 60067                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         51456                                              Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                          Desc Main
                                                                  Document     Page 14 of 33
 Debtor       GA Paving, LLC                                                                          Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $11,703.26
          Avalon Petroleum Co.                                                  Contingent
          7326 Eagle Way                                                        Unliquidated
          Chicago, IL 60678-1073                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,722.00
          C. Presa Trucking                                                     Contingent
          10514 Montana Ave.                                                    Unliquidated
          Melrose Park, IL 60164                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,650.00
          Carbit Corp.                                                          Contingent
          c/o Garrett Realty                                                    Unliquidated
          2211 N. Elston Ave. Ste. 308                                          Disputed
          Chicago, IL 60614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,218.34
          Certified Laboratories                                                Contingent
          23261 Network Place                                                   Unliquidated
          Chicago, IL 60673-1232                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $52,512.15
          Chave Trucking                                                        Contingent
          3823 Grove Ave.                                                       Unliquidated
          Berwyn, IL 60402                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $848.27
          Chicago Cut Concrete Cutting Inc.                                     Contingent
          674 Albion Ave.                                                       Unliquidated
          Schaumburg, IL 60193                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $274,226.33
          Chicago Testing Laboratory                                            Contingent
          18100 S. Indiana Av.                                                  Unliquidated
          Thornton, IL 60476                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                          Desc Main
                                                                  Document     Page 15 of 33
 Debtor       GA Paving, LLC                                                                          Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,558.18
          CNH Industrial                                                        Contingent
          Dept. 18 5503509437                                                   Unliquidated
          P.O. Box 688912                                                       Disputed
          Des Moines, IA 50368-8912
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $602.17
          Comcast                                                               Contingent
          P.O. Box 3002                                                         Unliquidated
          Southeastern, PA 19398-3002                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $426.77
          Commercial Tire Service                                               Contingent
          1105 N. 30th Ave.                                                     Unliquidated
          Melrose Park, IL 60160                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $39,000.00
          Concept Construction                                                  Contingent
          10 W. St. Charles Rd.                                                 Unliquidated
          Lombard, IL 60148                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $66,388.75
          Concrete Guys                                                         Contingent
          4121 Judd                                                             Unliquidated
          Schiller Park, IL 60176                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,000.00
          Continental Casualty Company                                          Contingent
          P.O. Box 59838-0838                                                   Unliquidated
          Schaumburg, IL 60159-0838                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       9363
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $20,462.20
          Cuebas Landscaping & Snow Removal                                     Contingent
          3343 W. Potomac                                                       Unliquidated
          Chicago, IL 60651                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                          Desc Main
                                                                  Document     Page 16 of 33
 Debtor       GA Paving, LLC                                                                          Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $553,647.07
          DuPage Materials Company LLC                                          Contingent
          999 Oakmont Plaza Drive                                               Unliquidated
          Suite 200                                                             Disputed
          Westmont, IL 60559
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $13,422.50
          Edmund P. Wanderling                                                  Contingent
          2505 S. Des Plaines                                                   Unliquidated
          Riverside, IL 60546                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $103,953.20
          Efficient Trucking Inc.                                               Contingent
          3201 S. Hoyne Ave.                                                    Unliquidated
          Chicago, IL 60608                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,580.00
          Elgin Sweeping Services Inc.                                          Contingent
          1015 W. Pershing                                                      Unliquidated
          Chicago, IL 60609                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,143.31
          Fastenal                                                              Contingent
          P.O. Box 1286                                                         Unliquidated
          Winona, MN 55987-1286                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $41,127.69
          FTL Flood Testing Laboratories                                        Contingent
          1945 E. 87th St.                                                      Unliquidated
          Chicago, IL 60617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $33,167.50
          Gallagher Materials Corp.                                             Contingent
          18100 S. Indiana Ave.                                                 Unliquidated
          Thornton, IL 60476                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                          Desc Main
                                                                  Document     Page 17 of 33
 Debtor       GA Paving, LLC                                                                          Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $14,924.25
          Geomat                                                                Contingent
          P.O. Box 935                                                          Unliquidated
          Minooka, IL 60447                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $75.25
          Hinckley Springs                                                      Contingent
          P.O. Box 660579                                                       Unliquidated
          Dallas, TX 75266-0579                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $759.00
          Illinois Central Sweeping Service                                     Contingent
          P.O. Box 299                                                          Unliquidated
          Blue Island, IL 60406                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Illinois Department of Revenue                                        Contingent
          P.O. Box 19006                                                        Unliquidated
          Springfield, IL 62794                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $209.94
          Inner Security Systems                                                Contingent
          418 Treasure Drive                                                    Unliquidated
          Oswego, IL 60543                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $19,805.41
          IPFS Corporation                                                      Contingent
          24722 Network Place                                                   Unliquidated
          Chicago, IL 60673-1247                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $14,222.75
          Jamart Enterprises                                                    Contingent
          5408 6th Ave.                                                         Unliquidated
          La Grange, IL 60525                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                          Desc Main
                                                                  Document     Page 18 of 33
 Debtor       GA Paving, LLC                                                                          Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $13,263.10
          JKS Ventures                                                          Contingent
          5521 N. Cumberland Ave.                                               Unliquidated
          Ste. 1106                                                             Disputed
          Chicago, IL 60656
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $825.00
          Jose G. Trucking Inc.                                                 Contingent
          3131 N. Marion St.                                                    Unliquidated
          Melrose Park, IL 60164                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $359.14
          Konica Minolta Business Solutions                                     Contingent
          USA Inc                                                               Unliquidated
          Dept. CH 19188                                                        Disputed
          Palatine, IL 60055-9188
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,095.00
          LGI Supply                                                            Contingent
          910 W. Van Buren St.                                                  Unliquidated
          Box 191                                                               Disputed
          Chicago, IL 60607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $17,520.00
          M&J Asphalt                                                           Contingent
          3124 S. 60th Ct.                                                      Unliquidated
          Cicero, IL 60804                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $89,544.18
          Markham Asphalt Company                                               Contingent
          999 Oakmon Plaza Drive                                                Unliquidated
          Suite 200                                                             Disputed
          Westmont, IL 60559
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,069.28
          McCann Industries                                                     Contingent
          P.O. Box 5609                                                         Unliquidated
          Carol Stream, IL 60197-5609                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                          Desc Main
                                                                  Document     Page 19 of 33
 Debtor       GA Paving, LLC                                                                          Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $507,608.56
          Metromax Contractors                                                  Contingent
          9560 Sergo Drive                                                      Unliquidated
          Ste. 100                                                              Disputed
          Coal City, IL 60416
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,963.00
          National Trench Safety                                                Contingent
          P.O. Box 750963                                                       Unliquidated
          Houston, TX 77075                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,582.92
          Nationwide                                                            Contingent
          Processing Center                                                     Unliquidated
          P.O. Box 37712                                                        Disputed
          Philadelphia, PA 19101-5012
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $144.45
          Nicor Gas                                                             Contingent
          P.O. Box 0632                                                         Unliquidated
          Aurora, IL 60507-0632                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $180.00
          Norcomm Public Safety                                                 Contingent
          395 W. Lake St.                                                       Unliquidated
          P.O. Box 1408                                                         Disputed
          Elmhurst, IL 60126
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $15,646.98
          O'Leary's Contractors Equipment                                       Contingent
          1031 N. Cicero Ave.                                                   Unliquidated
          Chicago, IL 60657                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $69,600.00
          Odyssey Barricade Service                                             Contingent
          15W273 83rd St.                                                       Unliquidated
          Ste. B2                                                               Disputed
          Willowbrook, IL 60527
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                          Desc Main
                                                                  Document     Page 20 of 33
 Debtor       GA Paving, LLC                                                                          Case number (if known)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $655,753.39
          Ozinga Materials                                                      Contingent
          19001 LaGrange Rd.                                                    Unliquidated
          Ste. 300                                                              Disputed
          Mokena, IL 60448
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $365.00
          Powers 24 hour Towing Service                                         Contingent
          4722 Roosevelt Rd.                                                    Unliquidated
          Hillside, IL 60162                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,450.00
          R. Pernini & Associates                                               Contingent
          6440 N. Central Ave.                                                  Unliquidated
          Chicago, IL 60646                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $12,730.00
          Ranger Construction Inc.                                              Contingent
          8801 S. Stoney Island Ave.                                            Unliquidated
          Chicago, IL 60617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,046.00
          Reliable Asphalt                                                      Contingent
          2252 Southwind Blvd.                                                  Unliquidated
          Bartlett, IL 60103                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,500.00
          Roadway Lines Corp                                                    Contingent
          P.O. Box 961                                                          Unliquidated
          West Dundee, IL 60123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,943.48
          Seal Master Chicago                                                   Contingent
          375 Roma Jean Pkwy.                                                   Unliquidated
          Streamwood, IL 60107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                          Desc Main
                                                                  Document     Page 21 of 33
 Debtor       GA Paving, LLC                                                                          Case number (if known)
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,340.68
          Superior Construction Co.                                             Contingent
          1455 Louis Sullivan Dr.                                               Unliquidated
          Portage, IN 46368                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $157.36
          Terminal Supply                                                       Contingent
          1800 Thunderbird                                                      Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $19.80
          Terrace Supply                                                        Contingent
          1397 Glenlake Ave.                                                    Unliquidated
          Itasca, IL 60143                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,673.15
          Three Brothers Concrete                                               Contingent
          615 N. 2nd Ave.                                                       Unliquidated
          Maywood, IL 60153                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $55,386.13
          Tierra Environmental Services Inc.                                    Contingent
          3821 Indianapolis Blvd.                                               Unliquidated
          East Chicago, IN 46312                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,910.00
          V&N Concrete Products                                                 Contingent
          35 Forestwood Drove                                                   Unliquidated
          Romeoville, IL 60446                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $184,377.05
          VCNA Prairie LLC                                                      Contingent
          6185 Paysphere Circle                                                 Unliquidated
          Chicago, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                          Desc Main
                                                                  Document     Page 22 of 33
 Debtor       GA Paving, LLC                                                                          Case number (if known)
              Name

 3.61      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $518.00
           Village of Schiller Park                                             Contingent
           0526 W. Irving Park Rd.                                              Unliquidated
           Schiller Park, IL 60176                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.62      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $22,850.00
           Wigboldy Materials                                                   Contingent
           3841 W. 128th Place                                                  Unliquidated
           Alsip, IL 60803                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.63      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,791.35
           Willie Brothers Company                                              Contingent
           11393 W. Manhattan Monee Rd.                                         Unliquidated
           Monee, IL 60449                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Buikema Hiskes Dillner
           10759 W. 159th St.                                                                         Line     3.25
           Suite 55
                                                                                                             Not listed. Explain
           Orland Park, IL 60467

 4.2       Edmund Wanderling
           2505 S. Des Plaines Ave.                                                                   Line     3.25
           Riverside, IL 60546
                                                                                                             Not listed. Explain

 4.3       Leviton Law Firm Ltd.
           3 Golf Center                                                                              Line     3.17
           Suite 361
                                                                                                             Not listed. Explain
           Hoffman Estates, IL 60169

 4.4       Patrick H. Smyth & Associates
           105 W, Madison                                                                             Line     3.58
           Suite 901
                                                                                                             Not listed. Explain
           Chicago, IL 60602


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                          0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                  3,174,559.13

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      3,174,559.13


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                  Desc Main
                                                                  Document     Page 23 of 33
 Fill in this information to identify the case:

 Debtor name         GA Paving, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      George Angelillo                  P.O. Box 75                                       Caterpillar Financial              D   2.1
                                               Bellwood, IL 60104                                Services                           E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                                 Desc Main
                                                                  Document     Page 24 of 33
                                                               United States Bankruptcy Court
                                                                      Northern District of Illinois
 In re      GA Paving, LLC                                                                                            Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 George Angelillo
 P.O. Box 75
 Bellwood, IL 60104


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date August 2, 2019                                                         Signature /s/ George Angelillo
                                                                                            George Angelillo

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28               Desc Main
                                                                  Document     Page 25 of 33




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      GA Paving, LLC                                                                              Case No.
                                                                                  Debtor(s)             Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                        Number of Creditors:                                  73




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date:       August 2, 2019                                            /s/ George Angelillo
                                                                       George Angelillo/
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 19-21753   Doc 1   Filed 08/02/19 Entered 08/02/19 09:07:28   Desc Main
                             Document     Page 26 of 33

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      1st Ayd Corporation
                      P.O. Box 5298
                      Elgin, IL 60121-5298


                      Amerigas
                      4158 Division St.
                      Hillside, IL 60162


                      Aqua Fiori Inc.
                      1215 N. 25th Ave.
                      Melrose Park, IL 60160


                      Arrow Road Construction Co.
                      1445 Oakton St.
                      Palatine, IL 60067


                      Avalon Petroleum Co.
                      7326 Eagle Way
                      Chicago, IL 60678-1073


                      Buikema Hiskes Dillner
                      10759 W. 159th St.
                      Suite 55
                      Orland Park, IL 60467


                      C. Presa Trucking
                      10514 Montana Ave.
                      Melrose Park, IL 60164


                      Carbit Corp.
                      c/o Garrett Realty
                      2211 N. Elston Ave. Ste. 308
                      Chicago, IL 60614


                      Caterpillar Financial Services
                      2120 West End Ave.
                      P.O. Box 340001
                      Nashville, TN 37203-0001


                      Certified Laboratories
                      23261 Network Place
                      Chicago, IL 60673-1232
Case 19-21753   Doc 1   Filed 08/02/19 Entered 08/02/19 09:07:28   Desc Main
                         Document     Page 27 of 33


                  Chave Trucking
                  3823 Grove Ave.
                  Berwyn, IL 60402


                  Chicago Cut Concrete Cutting Inc.
                  674 Albion Ave.
                  Schaumburg, IL 60193


                  Chicago Testing Laboratory
                  18100 S. Indiana Av.
                  Thornton, IL 60476


                  CNH Industrial
                  Dept. 18 5503509437
                  P.O. Box 688912
                  Des Moines, IA 50368-8912


                  CNH Industrial Capital
                  P.O. Box 3600
                  Lancaster, PA 17604-3600


                  Comcast
                  P.O. Box 3002
                  Southeastern, PA 19398-3002


                  Commercial Tire Service
                  1105 N. 30th Ave.
                  Melrose Park, IL 60160


                  Concept Construction
                  10 W. St. Charles Rd.
                  Lombard, IL 60148


                  Concrete Guys
                  4121 Judd
                  Schiller Park, IL 60176


                  Continental Casualty Company
                  P.O. Box 59838-0838
                  Schaumburg, IL 60159-0838


                  Cuebas Landscaping & Snow Removal
                  3343 W. Potomac
                  Chicago, IL 60651
Case 19-21753   Doc 1   Filed 08/02/19 Entered 08/02/19 09:07:28   Desc Main
                         Document     Page 28 of 33


                  DuPage Materials Company LLC
                  999 Oakmont Plaza Drive
                  Suite 200
                  Westmont, IL 60559


                  Edmund P. Wanderling
                  2505 S. Des Plaines
                  Riverside, IL 60546


                  Edmund Wanderling
                  2505 S. Des Plaines Ave.
                  Riverside, IL 60546


                  Efficient Trucking Inc.
                  3201 S. Hoyne Ave.
                  Chicago, IL 60608


                  Elgin Sweeping Services Inc.
                  1015 W. Pershing
                  Chicago, IL 60609


                  Fastenal
                  P.O. Box 1286
                  Winona, MN 55987-1286


                  FTL Flood Testing Laboratories
                  1945 E. 87th St.
                  Chicago, IL 60617


                  Gallagher Materials Corp.
                  18100 S. Indiana Ave.
                  Thornton, IL 60476


                  Geomat
                  P.O. Box 935
                  Minooka, IL 60447


                  George Angelillo
                  P.O. Box 75
                  Bellwood, IL 60104


                  Hinckley Springs
                  P.O. Box 660579
                  Dallas, TX 75266-0579
Case 19-21753   Doc 1   Filed 08/02/19 Entered 08/02/19 09:07:28   Desc Main
                         Document     Page 29 of 33


                  Illinois Central Sweeping Service
                  P.O. Box 299
                  Blue Island, IL 60406


                  Illinois Department of Revenue
                  P.O. Box 19006
                  Springfield, IL 62794


                  Inner Security Systems
                  418 Treasure Drive
                  Oswego, IL 60543


                  IPFS Corporation
                  24722 Network Place
                  Chicago, IL 60673-1247


                  Jamart Enterprises
                  5408 6th Ave.
                  La Grange, IL 60525


                  JCB Finance
                  1603 E. Alngonquin Rd.
                  Arlington Heights, IL 60005


                  JKS Ventures
                  5521 N. Cumberland Ave.
                  Ste. 1106
                  Chicago, IL 60656


                  Jose G. Trucking Inc.
                  3131 N. Marion St.
                  Melrose Park, IL 60164


                  Konica Minolta Business Solutions
                  USA Inc
                  Dept. CH 19188
                  Palatine, IL 60055-9188


                  Leviton Law Firm Ltd.
                  3 Golf Center
                  Suite 361
                  Hoffman Estates, IL 60169
Case 19-21753   Doc 1   Filed 08/02/19 Entered 08/02/19 09:07:28   Desc Main
                         Document     Page 30 of 33


                  LGI Supply
                  910 W. Van Buren St.
                  Box 191
                  Chicago, IL 60607


                  M&J Asphalt
                  3124 S. 60th Ct.
                  Cicero, IL 60804


                  Macillster Rental LLC
                  7515 E. 3oth Street
                  P.O. Box 1941
                  Indianapolis, IN 46206-1941


                  Markham Asphalt Company
                  999 Oakmon Plaza Drive
                  Suite 200
                  Westmont, IL 60559


                  McCann Industries
                  P.O. Box 5609
                  Carol Stream, IL 60197-5609


                  Metromax Contractors
                  9560 Sergo Drive
                  Ste. 100
                  Coal City, IL 60416


                  National Trench Safety
                  P.O. Box 750963
                  Houston, TX 77075


                  Nationwide
                  Processing Center
                  P.O. Box 37712
                  Philadelphia, PA 19101-5012


                  Nicor Gas
                  P.O. Box 0632
                  Aurora, IL 60507-0632


                  Norcomm Public Safety
                  395 W. Lake St.
                  P.O. Box 1408
                  Elmhurst, IL 60126
Case 19-21753   Doc 1   Filed 08/02/19 Entered 08/02/19 09:07:28   Desc Main
                         Document     Page 31 of 33


                  O'Leary's Contractors Equipment
                  1031 N. Cicero Ave.
                  Chicago, IL 60657


                  Odyssey Barricade Service
                  15W273 83rd St.
                  Ste. B2
                  Willowbrook, IL 60527


                  Ozinga Materials
                  19001 LaGrange Rd.
                  Ste. 300
                  Mokena, IL 60448


                  Patrick H. Smyth & Associates
                  105 W, Madison
                  Suite 901
                  Chicago, IL 60602


                  Powers 24 hour Towing Service
                  4722 Roosevelt Rd.
                  Hillside, IL 60162


                  R. Pernini & Associates
                  6440 N. Central Ave.
                  Chicago, IL 60646


                  Ranger Construction Inc.
                  8801 S. Stoney Island Ave.
                  Chicago, IL 60617


                  Reliable Asphalt
                  2252 Southwind Blvd.
                  Bartlett, IL 60103


                  REliable Materials Lyons LLC
                  2250 Southwind blvd.
                  Bartlett, IL 60103


                  Roadway Lines Corp
                  P.O. Box 961
                  West Dundee, IL 60123
Case 19-21753   Doc 1   Filed 08/02/19 Entered 08/02/19 09:07:28   Desc Main
                         Document     Page 32 of 33


                  Seal Master Chicago
                  375 Roma Jean Pkwy.
                  Streamwood, IL 60107


                  Superior Construction Co.
                  1455 Louis Sullivan Dr.
                  Portage, IN 46368


                  Terminal Supply
                  1800 Thunderbird
                  Troy, MI 48084


                  Terrace Supply
                  1397 Glenlake Ave.
                  Itasca, IL 60143


                  Three Brothers Concrete
                  615 N. 2nd Ave.
                  Maywood, IL 60153


                  Tierra Environmental Services Inc.
                  3821 Indianapolis Blvd.
                  East Chicago, IN 46312


                  V&N Concrete Products
                  35 Forestwood Drove
                  Romeoville, IL 60446


                  VCNA Prairie LLC
                  6185 Paysphere Circle
                  Chicago, IL 60674


                  Village of Schiller Park
                  0526 W. Irving Park Rd.
                  Schiller Park, IL 60176


                  Wigboldy Materials
                  3841 W. 128th Place
                  Alsip, IL 60803


                  Willie Brothers Company
                  11393 W. Manhattan Monee Rd.
                  Monee, IL 60449
                 Case 19-21753                    Doc 1          Filed 08/02/19 Entered 08/02/19 09:07:28                 Desc Main
                                                                  Document     Page 33 of 33



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      GA Paving, LLC                                                                                Case No.
                                                                                 Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for GA Paving, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 2, 2019                                                      /s/ Bradley H. Foreman
 Date                                                                Bradley H. Foreman
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for GA Paving, LLC
                                                                     The Law Offices of Bradley H. Foreman, P.C.
                                                                     900 West Jackson Blvd.
                                                                     Suite 7E
                                                                     Chicago, IL 60607-3742
                                                                     (312) 948-8126 Fax:(855) 948-8127
                                                                     brad@foremanlawoffice .com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
